Citation Nr: 0031026	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  00-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1947 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claim.  


FINDINGS OF FACT

1.  In October 1988, the RO denied reopening of the veteran's 
claim for service connection for a heart condition.  The 
veteran was notified of that decision in October 1988, but 
did not appeal.

2.  None of the evidence received since 1988 bears directly 
and substantially on the matter of the etiology of the 
veteran's heart disorder nor is it so significant that it 
must be considered in order to fairly decide the merits of 
this claim. 


CONCLUSIONS OF LAW

1.  The October 1988 rating decision that denied reopening of 
the claim of entitlement to service connection for a heart 
condition is final.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2000).

2.  New and material evidence has not been received, and the 
veteran's claim for service connection for a heart condition 
may not be reopened.  38 U.S.C.A. §§ 5108 and 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran initially filed a claim for service connection 
for a heart condition in November 1967.  His service medical 
records did not show diagnosis of any heart disorder.  He was 
treated on various occasions for complaints of chest pain 
(with diagnoses such as bronchitis).  While hospitalized for 
an appendectomy in August 1947, it was noted that his heart 
rhythm was regular, and no heart murmurs were present.  The 
apex impulse was easily seen within the 4th and 5th 
interclavicular spaces and was diffuse and forceful.  

An October 1967 statement from Dr. John Bjorgin indicated 
that the veteran had an enlarged right coronary artery and an 
absent left coronary artery.  The diagnosis was coronary 
insufficiency secondary to anomalous circulation.  

A December 1967 rating decision, in pertinent part, denied 
service connection for a heart condition, finding that this 
condition was not incurred in or aggravated by the veteran's 
military service.  The veteran was notified of that decision 
in December 1967, but did not appeal.

In a January 1968 statement, the veteran indicated that he 
was not asking for service connection for his heart 
condition, but rather for pension based on that disability.  
He stated that his heart condition was caused by a 
deformation of the coronary artery that had been present 
since his birth.  He was informed by the RO that he was not 
eligible for nonservice-connected pension based on his 
peacetime service.

In July 1968, the RO received records previously requested 
from the University of Missouri Medical Center, where the 
veteran was hospitalized in November and December 1967.  
These records indicated that the veteran had a two-year 
history of heart-related symptoms such as angina and 
shortness of breath.  Coronary angiography showed aberrant 
left coronary artery with a left-to-right shunt.  In December 
1967, he underwent surgery to close the left pulmonary artery 
from the coronary artery.  Discharge diagnosis was angina 
pectoris secondary to anomalous origin of the left coronary 
artery.  

A July 1968 rating decision concluded that new and material 
evidence had not been submitted.  The veteran was notified in 
August 1968 that the RO had considered the evidence from the 
University of Missouri Medical Center, but the prior 
determination was not changed.  He did not appeal this 
decision.

In November 1968, the veteran again filed a claim for service 
connection for a heart condition.  In December 1968, the RO 
informed him that no action would be taken on his claim, as 
he had previously been denied service connection for this 
condition.  Again, he did not appeal.

In 1977, the veteran again filed a claim for service 
connection for a heart condition.  He submitted records from 
hospitalization at the VA Hospital in Fayetteville in March 
and April 1977.  Diagnoses included coronary artery disease 
with chronic auricular fibrillation.  It was noted that he 
had a history of coronary artery disease dating back to 1965.  

A May 1977 rating decision concluded that new and material 
evidence had not been submitted to reopen this claim.

The veteran also submitted additional records from the 
University of Missouri Medical Center and Charles Davis, M.D.  
In August 1967, it was noted that the veteran had an absent 
left coronary artery with ischemic heart disease secondary to 
that condition.  It was also noted that he had had a heart 
attack in August 1965.  In December 1967, the veteran 
underwent surgery for repair of an atrioventricular (AV) 
fistula.  He was hospitalized for follow-up evaluation in May 
1968.  In March 1974, he was hospitalized for angina pectoris 
and coronary insufficiency secondary to anomalous coronary 
artery.  Another hospitalization in March 1974 yielded 
diagnosis of congenital heart disease due to anomalous 
coronary arteries. 

The veteran appealed the May 1977 rating decision.  A January 
1978 Board decision denied service connection for a heart 
condition.  The Board stated the following:  (a) that the 
veteran has a congenital abnormality involving the coronary 
arteries; and (b) that there was no symptomatology during 
service indicative of coronary pathology.  The Board also 
noted that since the initial denial of this claim in 1967, 
the law had been amended to provide for presumptive service 
connection for veterans manifesting coronary disease to a 
compensable degree within the first post-service year.  
However, it was noted that the veteran's heart disease was 
not manifested until the mid 1960s.  The Board concluded that 
the veteran had not submitted a new basis for consideration 
of his claim for service connection for a heart condition.  

The veteran requested reconsideration of the Board's 
decision.  He argued that his service medical records showed 
that he had a heart murmur in August 1947, but that VA had 
changed this to reflect no heart murmur.  He pointed to a 
Statement of the Case issued in 1977 which indicated that 
service medical records showed the presence of a heart 
murmur.  He argued that doctors during service had failed to 
properly diagnose his complaints of chest pain. 

In July 1978, the Board issued a reconsideration decision by 
a panel of six Board Members, which denied service connection 
for a heart condition.  The Board stated that although a June 
1977 Statement of the Case had reported the service medical 
records as showing the presence of a heart murmur in August 
1947, the actual service medical records explicitly stated 
that no murmurs were heard.  It was concluded that the 1977 
Statement of the Case contained a typographical error, and 
the Board found that no obvious error was shown in the 
Board's January 1978 decision.

In July 1988, the veteran asked that his claim for service 
connection for a heart condition be reopened because his 
claim had been denied although his service records were 
burned in a fire at the National Personnel Records Center 
(NPRC).  The RO advised him that his service medical records 
had been obtained when he filed his original claim in 1967.  
The fire at NPRC had not occurred until 1972, long after his 
records were sent to the RO.  In a September 1988 statement, 
the veteran maintained that he was told during service that 
he had a heart murmur, but he was told that his records had 
burned.

In October 1988, the RO denied reopening of the veteran's 
claim.  Although he was provided his appellate rights, the 
veteran did not appeal the denial of reopening.  Rather, he 
indicated in an October 1988 statement that he was "sorry to 
hear" his claim would not be reopened, and he requested that 
he be provided copies of the service medical records in the 
RO's possession.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  In an October 1988 letter, the RO informed 
the veteran of the denial of his claim to reopen.  He clearly 
received that letter, since he referenced it in a subsequent 
October 1988 statement, but the veteran merely stated that he 
was "sorry" his claim would not be reopened.  He did not 
disagree with that determination nor indicate any intention 
to appeal that denial.  Therefore, since the veteran did not 
appeal the October 1988 rating decision, it is final. 

In March 2000, the veteran again filed a claim for service 
connection for a heart condition.  In order to reopen a claim 
which has been previously denied and which is final, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The claimant does not have to demonstrate that the 
new evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  VA is directed to 
consider the evidence that has been added to the record since 
the last final disallowance of the claim on any basis.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

In adjudicating reopening, the evidence received subsequent 
to October 1988 is presumed credible unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Since October 1988, the following evidence has been received:  

(1) the appellant's contentions. 
(2) records from St. Mary's Hospital for 
hospitalization in 1999 indicating that the veteran 
now has congestive heart failure and mitral valve 
insufficiency.  
(3) an unidentified private medical record for 
treatment in 1988 and 1990 indicating that the 
veteran had a congenital coronary artery anomaly with 
ischemic cardiomyopathy.
(4) a copy of a 1967 request for information sent to 
NPRC.

Also, in June 2000, the veteran submitted 33 pages of 
evidence that were copies of prior VA actions and 
correspondence, service medical records, private medical 
records, and a 1977 letter from his Congressperson.  All 
these records had previously been associated with the claims 
file, and are not therefore not new.

Concerning the veteran's contentions that he has a heart 
disorder as a result of his military service, this evidence 
is not new.  Prior to 1988, he had made such allegations in 
numerous detailed statements.  He has not submitted any new 
contentions regarding this claim; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence of record at the time of the October 1988 rating 
decision, and is not new for purposes of reopening a claim.

The Board notes that the veteran has provided several 
statements containing argument as to why he feels his heart 
condition should be service connected.  His reported history 
of experiencing symptoms during service such as chest pain 
and/or of being told during service that he had a heart 
murmur has remained the same for many decades.  Furthermore, 
the arguments he has advanced such as someone changed his 
service medical records or that military doctors failed to 
diagnose the presence of a heart disorder have also remained 
the same for many decades.  The veteran's contentions have 
been rejected in numerous rating decisions, as well as by the 
Board in 1978.  

The veteran argues that because his service medical records 
are handwritten, except the notation that no heart murmurs 
were heard was in a stamp format, that someone must have 
altered these records to include that fact.  There is 
absolutely no evidence showing that any records in the claims 
file have been altered, to include his service medical 
records.  The notation in August 1947 that no murmurs were 
heard during the examination of his heart is, in fact, 
handwritten.  There are documents stamped "No record found 
in Enlisted Pers.", but no records stamped concerning a 
heart murmur. 

The veteran has offered no new arguments in his attempt to 
reopen.  Although he is certainly competent to report 
experiencing any symptoms, his allegations alone are not so 
significant that this claim must be reopened.  The veteran 
does not possess medical expertise, and he is, therefore, not 
competent to render an opinion on a matter involving medical 
knowledge, such as diagnosis or causation.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995).  This applies even where 
the appellant has added some additional descriptive details, 
without any showing of how such additional descriptive 
details are of any consequence.  For this reason, his 
allegations are not probative.  In sum, he is not competent 
to state that his heart condition was caused or aggravated by 
his military service.  There is a complete lack of medical 
evidence indicating that there is any relationship between 
the veteran's heart condition and his period of service, 
either by way of causation or aggravation.  Where, as here, 
the determinative issue is one of medical diagnosis or 
causation, competent medical evidence is required.  Lay 
assertions are insufficient to reopen a claim under 38 U.S.C. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Some of the additional medical evidence is cumulative of 
evidence associated with the claims file in 1988.  To the 
extent that the additional medical evidence shows diagnoses 
of heart disorders, such facts are cumulative.  Also, the 
1967 request for information from NPRC is a copy of a 
document previously associated with the claims file.  
Therefore, it is duplicative, and not new.

Further, even if new, the veteran has not submitted material 
evidence.  The medical evidence submitted since 1988 merely 
shows continued treatment for heart disorders, now diagnosed 
as congestive heart failure.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the claim because the veteran received treatment for 
his heart condition for several years prior to the 1988 
rating decision.  The additional medical evidence does not 
add anything new and merely shows continued diagnosis of and 
treatment for heart disorders. 

The overwhelming majority of the medical evidence clearly 
states that the veteran's heart disorders are the result of 
congenital coronary artery abnormalities.  A congenital or 
developmental defect is not a disease or injury within the 
meaning of applicable law.  See 38 C.F.R. § 3.303(c).  No 
disability resulting from a congenital or developmental 
defect may be service connected.  Winn v. Brown, 8 Vet. App. 
510, 516 (1996).  The VA General Counsel has defined a 
"defect" as an imperfection or structural abnormality.  
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  Therefore, more than 
an increase in severity during service is required to warrant 
a grant of service connection.  There is a lack of 
entitlement under the law to service connection for such 
defects unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in disability apart from the developmental defect.  
See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  Service 
connection can be granted for a congenital disease if it is 
otherwise aggravated by service.

Therefore, to reopen his claim, the veteran must present new 
evidence that is material to whether there was a superimposed 
disease or injury on a congenital or developmental defect 
during service, or he must present evidence that is material 
to whether he currently has a heart disorder which was 
incurred in or aggravated by service.  No such evidence has 
been submitted in this case.  There is no evidence, other 
than the veteran's allegations, which have been previously 
rejected, showing that there was a disease or injury during 
service superimposed on a congenital or developmental defect.  
No medical professional has ever concluded that the veteran's 
heart disorder actually began during service, or is otherwise 
related to disease or injury incurred during service, or that 
it was manifested in the first post-service year, or that it 
was actually aggravated by his military service.

As for the 1967 request for information from NPRC, as noted 
above, this is not new evidence.  However, the Board will 
address the veteran's contention that this document 
conclusively establishes that he should be service-connected 
for a heart condition.  As the RO explained to the veteran, 
that is a document used by the RO to request information and 
records from NPRC.  The notations on that document reflect 
the veteran's contentions, made on his original claim for 
compensation in 1967, that he was treated for a heart 
condition on 1/14/48 at the base hospital in Fort Eustis.  
The notations are listed under the heading "alleged disease 
or injury."  This document does not establish anything, but 
rather was used to seek information in an attempt to 
substantiate the veteran's claim.

In his substantive appeal, the veteran argues that his claim 
should be reopened based on the presumption of soundness 
contained in 38 C.F.R. § 3.304(b).  However, a presumption is 
not a form of evidence.  VAOPGCPREC 38-97.  The "failure to 
apply[] a statutory or regulatory burden-shifting presumption 
does not constitute 'new and material evidence' for the 
purpose of reopening a claim under 38 U.S.C. § 5108."  
Routen v. West, 142 F.3d 1434, 1440 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (U.S. 1998); see also Smith v. West, 
12 Vet. App. 312 (1999).  With respect to an argument that 
the presumption was never applied, the Federal Circuit has 
stated, "[u]nless [the claimant] is able to reopen his claim 
by showing clear and unmistakable error, or by presenting new 
and material evidence, the issue of whether or not the 
presumption of aggravation applies cannot be addressed."  
Routen, 142 F.3d at 1443.  Therefore, the veteran's 
contentions that the presumption of soundness was not applied 
in his case are insufficient to reopen this claim.  See also 
Dolan v. Brown, 9 Vet. App. 358, 362 (1996) (holding that it 
is presumed that the presumption of soundness was considered 
unless the claimant offers "clear evidence" to the 
contrary). 

As explicitly stated by the Board in 1978, the basis for the 
denial of this claim was that there was no evidence showing 
that a heart condition was present during service or within 
the first post-service year, or that the veteran's congenital 
heart disorder was aggravated by his military service.  There 
was no medical evidence in 1978 indicating otherwise, and 
there remains a lack of such evidence.  The circumstances of 
this case are similar to those referenced in Paller v. 
Principi, 3 Vet. App. 535 (1992).  The point has been reached 
in this case "where it can be said that, all things being 
equal, the evidence being proffered has been fairly 
considered and that further rearticulation of already 
corroborated evidence is, indeed, cumulative."  Paller, 3 
Vet. App. at 538.  In 1978, the Board considered extensive 
medical evidence documenting the veteran's medical history 
and denied this claim.

Accordingly, the Board finds that the evidence received 
subsequent to the October 1988 RO denial of reopening is not 
new and material and does not serve to reopen the claim for 
service connection for a heart disorder.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
petition to reopen a claim of entitlement to service 
connection for a heart disorder is denied.



		
	P. M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 
- 12 -


- 11 -


